Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.13.e.i ABERDEEN FUNDS SERVICES AGREEMENT Appendix A* FUND CLASSES Aberdeen U.S. Equity Fund Class A, Class B, Class C, Class R, Institutional Service Class, (formerly, Aberdeen Select Growth Fund) Institutional Class Aberdeen Select Worldwide Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen China Opportunities Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Developing Markets Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen International Equity Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Equity Long-Short Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Global Financial Services Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Health Sciences Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Natural Resources Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Technology and Communications Fund Aberdeen Global Utilities Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Optimal Allocations Fund: Growth Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Moderate Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Optimal Allocations Fund: Defensive Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Optimal Allocations Fund: Specialty Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Small Cap Fund Class A, Class B, Class C, Class R, Institutional Service Class, Institutional Class FUND Aberdeen Tax-Free Income Fund Aberdeen Core Plus Income Fund CLASSES Class A, Class B, Class C, Class D Class A, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Core Income Fund Class A, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Asia Bond Institutional Fund Class A, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Global Fixed Income Fund Class A, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen Global Small Cap Fund Class A, Class C, Class R, Institutional Service Class, Institutional Class Aberdeen International Equity Institutional Fund Institutional Class * As most recently approved at the , 2009 Board Meeting.
